PER CURIAM.
This is an appeal from a summary final judgment for the defendant in an action brought by a tenant against her landlord for an injury sustained when the tenant tripped and fell. It appeared without issue that the plaintiff-wife proceeded in her stocking feet into a dark hallway in order to turn on the hallway light for a neighbor, and that she tripped over a carpet runner which overlapped another. The defect had existed during all of the one and one-half years that plaintiff had lived in the apartment building. Upon these undisputed facts the trial judge found that the plaintiff-wife was guilty of contributory negligence as a matter of law. E. g., Brant v. Van Zandt, Fla.1955, 77 So.2d 858; Norman v. Shulman, 150 Fla. 142, 7 So.2d 98.
Affirmed.